 

NOTE PURCHASE AGREEMENT

 

THIS NOTE PURCHASE AGREEMENT (“Agreement”) is made as of July 22nd, 2019 (the
“Execution Date”) by and between MATEON THERAPEUTICS, INC., a Delaware
corporation (the “Company”), and POINTR DATA INC. (the “Lender”). Capitalized
terms used but not defined herein shall have the respective meanings ascribed to
such terms in the Note (as defined below).

 

WHEREAS, the Lender wishes to provide financing to the Company through the
issuance by the Company to the Lender of the Note (as defined below), and the
Company desires to accept such financing and to issue the Note pursuant to the
terms and conditions set forth below;

 

NOW THEREFORE, in consideration of the mutual promises and covenants set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and the Lender agree as
follows:

 

1. Definitions.

 

(a) “Affiliate” means any Person that, directly or indirectly through one or
more intermediaries, controls or is controlled by or is under common control
with a Person, as such terms are used in and construed under Rule 405 under the
Securities Act.

 

(b) “Change of Control” shall mean:

 

(i) The acquisition by any individual, entity or group (within the meaning of
Rule 13d-3 promulgated under the Exchange Act or any successor provision) (any
of the foregoing hereafter a “Person”) of fifty percent (50%) or more of either
(a) the then outstanding shares of the capital stock of the Company (the
“Outstanding Capital Stock”) or (b) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Voting Securities”), provided, however, that such an
acquisition by one of the following shall not constitute a change of control:
(1) the Company or any of its subsidiaries, or any employee benefit plan (or
related trust) sponsored or maintained by the Company or any of its subsidiaries
or (2) any Person that is eligible, pursuant to Rule 13d-1(b) under the Exchange
Act, to file a statement on Schedule 13G with respect to its beneficial
ownership of Voting Securities, whether or not such Person shall have filed a
statement on Schedule 13G, unless such Person shall have filed a statement on
Schedule 13D with respect to beneficial ownership of fifty percent (50%) or more
of the Voting Securities or (3) any corporation with respect to which, following
such acquisition, more than sixty percent (60%) of both the then outstanding
shares of common stock of such corporation and the combined voting power of the
then outstanding voting securities of such corporation entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Capital Stock or Voting
Securities immediately prior to such acquisition in substantially the same
proportions as their ownership, immediately prior to such acquisition, of the
Outstanding Capital Stock or Voting Securities, as the case may be; or

 

 

 

 

(ii) Individuals who, as of the date of issuance of the Note constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board, provided that any individual becoming a director
subsequent to the Closing Date whose election or nomination for election by the
Company’s shareholders was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office is in connection
with an actual or threatened election contest relating to the election of the
Directors of the Company (as such terms are used in Rule 14a-11 of Regulation
14A, or any successor section, promulgated under the Exchange Act); or

 

(iii) Approval by the shareholders of the Company of a reorganization, merger or
consolidation (a “Business Combination”), in each case, with respect to which
all or substantially all holders of the Outstanding Capital Stock and Voting
Securities immediately prior to such Business Combination do not, following such
Business Combination, beneficially own, directly or indirectly, in substantially
the same proportions, more than sixty percent (60%) of, respectively, the then
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from the Business
Combination; or

 

(iv) A complete liquidation or dissolution of the Company; or

 

(v) A sale or other disposition of all or substantially all of the assets of the
Company other than to a corporation with respect to which, following such sale
or disposition, more than sixty percent (60%) of the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors are then
owned beneficially, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Capital Stock or Voting Securities immediately prior to such sale or
disposition in substantially the same proportions as their ownership of the
Outstanding Capital Stock and Voting Securities, as the case may be, immediately
prior to such sale or disposition.

 

(c) “Commission” shall mean the Securities and Exchange Commission.

 

(d) “Common Stock” shall mean the shares of the common stock, par value $0.006
per share, of the Company.

 

 

 

 

(e) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

(f) RESERVED

 

(h) “Liens” means a lien, charge, pledge, security interest, encumbrance, right
of first refusal, preemptive right or other restriction.

 

(i) “Maturity Date” shall be as set forth in each Note (as defined below).

 

(j) “Note” shall mean the promissory note issued to the Lender pursuant to
Section 2.1 below, in the aggregate principal amount of $200,000, the form of
which is attached hereto as Exhibit A.

 

(k) “Person” means an individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind.

 

(l) “Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.

 

(m) “Purchase Price” shall mean $200,000.

 

(n) “Securities Act” shall mean the Securities Act of 1933, as amended.

 

(o) “SEC Reports” shall mean all reports, schedules, forms, statements and other
documents required to be filed by the Company under the Securities Act and the
Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for the two
years preceding the date hereof (or such shorter period as the Company was
required by law or regulation to file such material).

 

(q) “Subsidiary” means any subsidiary of the Company as set forth in the SEC
Reports and shall, where applicable, also include any direct or indirect
subsidiary of the Company formed or acquired after the date hereof.

 

(r) “Transaction Documents” means the Note and this Agreement.

 

2. Issuance of the Note.

 

2.1 General. In consideration of (and subject to) the payment of the Purchase
Price by the Lender, the Company shall sell and issue the Note to the Lender on
the Closing Date (as defined below). The Note shall be convertible at the option
of the Lender as set forth in the Note.

 

 

 

 

3. Closing Mechanics.

 

3.1 Closing. The closing (the “Closing”) of the purchase and sale of the Note
shall take place on the date of this Agreement or at such later time as the
Company and the Lender agree upon orally or in writing. At the Closing, the
Lender shall deliver the Purchase Price to the Company by wire transfer of
immediately available funds to an account designated in writing by the Company
to the Lender prior to the Closing, and the Company shall deliver to the Lender
the Note duly executed by the Company, in return for the Purchase Price provided
to the Company. The date of the Closing shall be referred to herein as the
“Closing Date”.

 

4. Representations and Warranties of the Company. In connection with the
purchase and sale of the Note provided for herein, the Company hereby represents
and warrants to the Lender that:

 

4.1 Organization, Good Standing and Qualification. The Company and each of the
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted. Neither the Company nor any Subsidiary is in violation nor default of
any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in: (i) a material adverse effect on the legality, validity or enforceability of
any Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company and the Subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”) and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.

 

4.2 Authorization. All Company action has been taken on the part of the Company
necessary for the authorization, execution and delivery of this Agreement and
the Note. Except as may be limited by applicable bankruptcy, insolvency,
reorganization or similar laws relating to or affecting the enforcement of
creditors’ rights, the Company has taken all action required to make all of the
obligations of the Company reflected in the provisions of this Agreement and the
other Transaction Documents, the valid and enforceable obligations they purport
to be.

 

4.3 Compliance with Other Instruments. Neither the authorization, execution and
delivery of this Agreement, nor the issuance and delivery of the Note, will
constitute or result in a material default or violation of any law or regulation
applicable to the Company or any material term or provision of the Company’s
current Certificate of Incorporation (as amended and restated to date), By-laws
(as amended and restated to date) or any material agreement or instrument by
which it is bound or to which its properties or assets are subject.

 

 

 

 

4.4 Subsidiaries. All of the direct and indirect subsidiaries of the Company are
as set forth in the SEC Reports. The Company owns, directly or indirectly, all
of the capital stock or other equity interests of each Subsidiary free and clear
of any Liens, and all of the issued and outstanding shares of capital stock of
each Subsidiary are validly issued and are fully paid, non-assessable and free
of preemptive and similar rights to subscribe for or purchase securities. If the
Company has no subsidiaries, all other references to the Subsidiaries or any of
them in the Transaction Documents shall be disregarded.

 

4.5 Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other than
the filing of Form D with the Commission and such filings as are required to be
made under applicable state securities laws (collectively, the “Required
Approvals”).

 

4.6 [Intentionally omitted].

 

4.7 [Intentionally omitted].

 

4.8 SEC Reports; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the two years preceding the date hereof (or
such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”) on a timely basis or has received a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension. As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act, as applicable, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the Commission with respect thereto as in effect at the
time of filing. Such financial statements have been prepared in accordance with
United States generally accepted accounting principles applied on a consistent
basis during the periods involved (“GAAP”), except as may be otherwise specified
in such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.

 

 

 

 

4.9 Material Changes; Undisclosed Events, Liabilities or Developments. Since the
date of the latest audited financial statements included within the SEC Reports,
except as specifically disclosed in a subsequent SEC Report filed prior to the
date hereof: (i) there has been no event, occurrence or development that has had
or that could reasonably be expected to result in a Material Adverse Effect,
(ii) except as set forth on Schedule 4.9, the Company has not incurred any
liabilities (contingent or otherwise) other than (A) trade payables and accrued
expenses incurred in the ordinary course of business consistent with past
practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or disclosed in filings made with the
Commission, (iii) the Company has not altered its method of accounting, (iv) the
Company has not declared or made any dividend or distribution of cash or other
property to its stockholders or purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock and (v) the Company has not
issued any equity securities to any officer, director or Affiliate, except
pursuant to existing Company stock option plans. The Company does not have
pending before the Commission any request for confidential treatment of
information. No event, liability, fact, circumstance, occurrence or development
has occurred or exists or is reasonably expected to occur or exist with respect
to the Company or its Subsidiaries or their respective businesses, properties,
operations, assets or financial condition, that would be required to be
disclosed by the Company under applicable securities laws at the time this
representation is made or deemed made that has not been publicly disclosed at
least 1 Trading Day prior to the date that this representation is made.

 

4.10 Litigation. Except as set forth on Schedule 4.10, there is no action, suit,
inquiry, notice of violation, proceeding or investigation pending or, to the
knowledge of the Company, threatened against or affecting the Company, any
Subsidiary or any of their respective properties before or by any court,
arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) which (i)
adversely affects or challenges the legality, validity or enforceability of any
of the Transaction Documents or the Note or (ii) could, if there were an
unfavorable decision, have or reasonably be expected to result in a Material
Adverse Effect. Neither the Company nor any Subsidiary, nor any director or
officer thereof, is or has been the subject of any Action involving a claim of
violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty. There has not been, and to the knowledge of the
Company, there is not pending or contemplated, any investigation by the
Commission involving the Company or any current or former director or officer of
the Company. The Commission has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
or any Subsidiary under the Exchange Act or the Securities Act.

 

4.11 Labor Relations. No labor dispute exists or, to the knowledge of the
Company, is imminent with respect to any of the employees of the Company, which
could reasonably be expected to result in a Material Adverse Effect. None of the
Company’s or its Subsidiaries’ employees is a member of a union that relates to
such employee’s relationship with the Company or such Subsidiary, and neither
the Company nor any of its Subsidiaries is a party to a collective bargaining
agreement, and the Company and its Subsidiaries believe that their relationships
with their employees are good. To the knowledge of the Company, no executive
officer of the Company or any Subsidiary, is, or is now expected to be, in
violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement or non-competition agreement, or
any other contract or agreement or any restrictive covenant in favor of any
third party, and the continued employment of each such executive officer does
not subject the Company or any of its Subsidiaries to any liability with respect
to any of the foregoing matters. The Company and its Subsidiaries are in
compliance with all U.S. federal, state, local and foreign laws and regulations
relating to employment and employment practices, terms and conditions of
employment and wages and hours, except where the failure to be in compliance
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

 

 

 

4.12 Compliance. Neither the Company nor any Subsidiary: (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any Subsidiary under), nor has the Company or any Subsidiary received notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
judgment, decree or order of any court, arbitrator or other governmental
authority or (iii) is or has been in violation of any statute, rule, ordinance
or regulation of any governmental authority, including without limitation all
foreign, federal, state and local laws relating to taxes, environmental
protection, occupational health and safety, product quality and safety and
employment and labor matters, except in each case as could not have or
reasonably be expected to result in a Material Adverse Effect.

 

4.13 Environmental Laws. The Company and its Subsidiaries (i) are in compliance
with all federal, state, local and foreign laws relating to pollution or
protection of human health or the environment (including ambient air, surface
water, groundwater, land surface or subsurface strata), including laws relating
to emissions, discharges, releases or threatened releases of chemicals,
pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands, or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations, issued, entered, promulgated or approved thereunder (“Environmental
Laws”); (ii) have received all permits licenses or other approvals required of
them under applicable Environmental Laws to conduct their respective businesses;
and (iii) are in compliance with all terms and conditions of any such permit,
license or approval where in each clause (i), (ii) and (iii), the failure to so
comply could be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect.

 

4.14 Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not reasonably be expected to result in a Material
Adverse Effect (“Material Permits”), and neither the Company nor any Subsidiary
has received any notice of proceedings relating to the revocation or
modification of any Material Permit.

 

 

 

 

4.15 Title to Assets. The Company and the Subsidiaries have good and marketable
title in fee simple to all real property owned by them and good and marketable
title in all personal property owned by them that is material to the business of
the Company and the Subsidiaries, in each case free and clear of all Liens,
except for (i) Liens as do not materially affect the value of such property and
do not materially interfere with the use made and proposed to be made of such
property by the Company and the Subsidiaries and (ii) Liens for the payment of
federal, state or other taxes, for which appropriate reserves have been made
therefor in accordance with GAAP and, the payment of which is neither delinquent
nor subject to penalties. Any real property and facilities held under lease by
the Company and the Subsidiaries are held by them under valid, subsisting and
enforceable leases with which the Company and the Subsidiaries are in
compliance.

 

4.16 Intellectual Property. To the Company’s knowledge, the Company and the
Subsidiaries have, or have rights to use, all patents, patent applications,
trademarks, trademark applications, service marks, trade names, trade secrets,
inventions, copyrights, licenses and other intellectual property rights and
similar rights as described in the SEC Reports as necessary or required for use
in connection with their respective businesses and which the failure to so have
could have a Material Adverse Effect (collectively, the “Intellectual Property
Rights”). None of, and neither the Company nor any Subsidiary has received a
notice (written or otherwise) that any of, the Intellectual Property Rights has
expired, terminated or been abandoned, or is expected to expire or terminate or
be abandoned, within two (2) years from the date of this Agreement. Neither the
Company nor any Subsidiary has received, since the date of the latest audited
financial statements included within the SEC Reports, a written notice of a
claim or otherwise has any knowledge that the Intellectual Property Rights
violate or infringe upon the rights of any Person, except as could not have or
reasonably be expected to not have a Material Adverse Effect. To the knowledge
of the Company, all such Intellectual Property Rights are enforceable and there
is no existing infringement by another Person of any of the Intellectual
Property Rights. The Company and its Subsidiaries have taken reasonable security
measures to protect the secrecy, confidentiality and value of all of their
intellectual properties, except where failure to do so could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

4.17 Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged, including, but not limited to, directors and
officers insurance coverage at least equal to the aggregate Purchase Price.
Neither the Company nor any Subsidiary has any reason to believe that it will
not be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business without a significant increase in cost.

 

4.18 Transactions With Affiliates and Employees. Except as set forth on Schedule
4.18, none of the officers or directors of the Company or any Subsidiary and, to
the knowledge of the Company, none of the employees of the Company or any
Subsidiary is presently a party to any transaction with the Company or any
Subsidiary (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from providing for the borrowing of money from or lending of
money to, or otherwise requiring payments to or from any officer, director or
such employee or, to the knowledge of the Company, any entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee, stockholder, member or partner, in each case in
excess of $120,000 other than for: (i) payment of salary or consulting fees for
services rendered, (ii) reimbursement for expenses incurred on behalf of the
Company and (iii) other employee benefits, including stock option agreements
under any stock option plan of the Company.

 

 

 

 

4.19 Sarbanes-Oxley; Internal Accounting Controls. The Company and the
Subsidiaries are in compliance with any and all applicable requirements of the
Sarbanes-Oxley Act of 2002 that are effective as of the date hereof, and any and
all applicable rules and regulations promulgated by the Commission thereunder
that are effective as of the date hereof and as of the Closing Date. Except as
set forth on Schedule 4.19, the Company and the Subsidiaries maintain a system
of internal accounting controls sufficient to provide reasonable assurance that:
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
Except as set forth on Schedule 4.19, the Company and the Subsidiaries have
established disclosure controls and procedures (as defined in Exchange Act Rules
13a-15(e) and 15d-15(e)) for the Company and the Subsidiaries and designed such
disclosure controls and procedures to ensure that information required to be
disclosed by the Company in the reports it files or submits under the Exchange
Act is recorded, processed, summarized and reported, within the time periods
specified in the Commission’s rules and forms. The Company’s certifying officers
have evaluated the effectiveness of the disclosure controls and procedures of
the Company and the Subsidiaries as of the end of the period covered by the most
recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”). The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no changes in the internal control over financial reporting (as such term
is defined in the Exchange Act) that have materially affected, or is reasonably
likely to materially affect, the internal control over financial reporting of
the Company and its Subsidiaries.

 

4.20 Private Placement. Assuming the accuracy of the Lender’s representations
and warranties set forth in Section 5, no registration under the Securities Act
is required for the offer and sale of the Note by the Company to the Lender as
contemplated hereby.

 

4.21 Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.

 

 

 

 

4.22 No Disagreements with Accountants and Lawyers. Except as set forth on
Schedule 4.22, there are no disagreements of any kind presently existing, or
reasonably anticipated by the Company to arise, between the Company and the
accountants and lawyers formerly or presently employed by the Company and the
Company is current with respect to any fees owed to its accountants and lawyers
which could affect the Company’s ability to perform any of its obligations under
any of the Transaction Documents.

 

4.23 Seniority. As of the Closing Date, no Indebtedness or other claim against
the Company is senior to the Note in right of payment, whether with respect to
interest or upon liquidation or dissolution, or otherwise, other than
indebtedness secured by purchase money security interests (which is senior only
as to underlying assets covered thereby) and capital lease obligations (which is
senior only as to the property covered thereby).

 

4.24 No Integrated Offering. Assuming the accuracy of the Lender’s
representations and warranties set forth in Section 5, neither the Company, nor
any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Note to be integrated with prior offerings by the Company for
purposes of (i) the Securities Act which would require the registration of any
such securities under the Securities Act, or (ii) any applicable shareholder
approval provisions of any Trading Market on which any of the securities of the
Company are listed or designated.

 

4.25 No Disqualification Events. With respect to the Note to be offered and sold
hereunder in reliance on Rule 506 under the Securities Act, none of the Company,
any of its predecessors, any affiliated issuer, any director, executive officer,
other officer of the Company participating in the offering hereunder, any
beneficial owner of 20% or more of the Company’s outstanding voting equity
securities, calculated on the basis of voting power, nor any promoter (as that
term is defined in Rule 405 under the Securities Act) connected with the Company
in any capacity at the time of sale (each, an “Issuer Covered Person” and,
together, “Issuer Covered Persons”) is subject to any of the “Bad Actor”
disqualifications described in Rule 506(d)(1)(i) to (viii) under the Securities
Act (a “Disqualification Event”), except for a Disqualification Event covered by
Rule 506(d)(2) or (d)(3). The Company has exercised reasonable care to determine
whether any Issuer Covered Person is subject to a Disqualification Event. The
Company has complied, to the extent applicable, with its disclosure obligations
under Rule 506(e), and has furnished to the Lender a copy of any disclosures
provided thereunder.

 

5. Representations and Warranties of the Lender. In connection with the purchase
and sale of Note provided for herein, the Lender hereby represents and warrants
to the Company that:

 

5.1 Authorization. This Agreement constitutes the Lender’s valid and legally
binding obligation, enforceable in accordance with its terms, except as may be
limited by (i) applicable bankruptcy, insolvency, reorganization or similar laws
relating to or affecting the enforcement of creditors’ rights and (ii) laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies. The Lender represents that it has full power and authority
to enter into this Agreement.

 

 

 

 

5.2 Purchase Entirely for Own Account. The Lender acknowledges that this
Agreement is made with the Lender in reliance upon the Lender’s representation
to the Company that the Note and the securities of the Company that may be
issuable upon conversion of the Note (collectively, the “Securities”) will be
acquired for investment for the Lender’s own account, not as a nominee or agent,
and not with a view to the resale or distribution of any part thereof, and that
the Lender has no present intention of selling, granting any participation in,
or otherwise distributing the same. By executing this Agreement, the Lender
further represents that the Lender does not have any contract, undertaking,
agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to the
Securities.

 

5.3 Disclosure of Information. The Lender acknowledges that it has received all
the information it considers necessary or appropriate for deciding whether to
acquire the Securities. The Lender further represents that it has had an
opportunity to ask questions of and receive answers from the Company regarding
the terms and conditions of the offering of the Securities, and that such
questions have been answered to the Lender’s satisfaction.

 

5.4 Investment Experience. The Lender is an investor in securities of companies
in the development stage and acknowledges that it is able to fend for itself,
can bear the economic risk of its investment and has such knowledge and
experience in financial or business matters that it is capable of evaluating the
merits and risks of the investment in the Securities. If other than an
individual, the Lender also represents it has not been organized solely for the
purpose of acquiring the Securities.

 

5.5 Accredited Investor. The Lender is an “accredited investor” within the
meaning of Rule 501 of Regulation D of the Securities Act.

 

5.6 Restricted Securities. The Lender understands that the Securities are
characterized as “restricted securities” under the federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Securities Act only
in certain limited circumstances. The Lender represents that it is familiar with
Rule 144 promulgated under the Securities Act, as presently in effect, and
understands the resale limitations imposed thereby and by the Securities Act.

 

5.7 Legends. It is understood that the Securities may bear a legend
substantially as follows:

 

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED OR
OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT REGISTRATION IS NOT REQUIRED UNDER SUCH ACT OR
UNLESS SOLD PURSUANT TO RULE 144 UNDER SUCH ACT.”

 

 

 

 

5.8 Reserved.

 

5.9 Execution of Financing Documents. The Lender hereby acknowledges and agrees
that, if the Note is converted in connection with a Qualified Financing (as
defined in the Note), then the Lender shall be required to (and hereby agrees
that it shall) execute and deliver to the Company, in connection with and as a
condition to such conversion and the issuance by the Company of any securities
of the Company as a result thereof, such agreements (or counterpart signature
pages or joinders thereto, as applicable) relating to the purchase and sale of
such securities as were executed and delivered by the purchasers of such
securities in the Qualified Financing as may reasonably be requested by the
Company.

 

6. Defaults and Remedies.

 

6.1 Events of Default. The following events shall be considered Events of
Default with respect to the Note:

 

(a) The Company shall default in the payment of any part of the principal or
unpaid accrued interest on the Note for more than five (5) days after such
payments are due;

 

(b) The Company ceases to negotiate in good faith with respect to a strategic
acquisition of Lender or terminates, for any reason, or breaches any agreement
entered into by the Company for the acquisition of Lender;

 

(c) The Company shall make an assignment for the benefit of creditors, or shall
admit in writing its inability to pay its debts as they become due, or shall
file a voluntary petition for bankruptcy, or shall file any petition or answer
seeking for itself any reorganization, arrangement, composition, readjustment,
dissolution or similar relief under any present or future statute, law or
regulation, or shall file any answer admitting the material allegations of a
petition filed against the Company in any such proceeding, or shall seek or
consent to or acquiesce in the appointment of any trustee, receiver or
liquidator of the Company, or of all or any substantial part of the properties
of the Company, or the Company or its directors shall take any action looking to
the dissolution or liquidation of the Company;

 

(d) Within twenty (20) days after the commencement of any proceeding against the
Company seeking any bankruptcy reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any present or
future statute, law or regulation, such proceeding shall not have been
dismissed, or within twenty (20) days after the appointment without the consent
or acquiescence of the Company of any trustee, receiver or liquidator of the
Company or of all or any substantial part of the properties of the Company, such
appointment shall not have been vacated;

 

(e) The Company shall fail to observe or perform any other obligation to be
observed or performed by it under this Agreement or the other Transaction
Documents within ten (10) days after written notice from the Lender to perform
or observe such obligation;

 

(f) A Change of Control Event with respect to the Company shall have occurred;

 

 

 

 

(g) Any money judgment, writ or similar final process shall be entered or filed
against the Company or any Subsidiary or any of their property or other assets
for more than $250,000, and shall remain unvacated, unbonded, unappealed,
unsatisfied, or unstayed for a period of 60 calendar days;

 

(h) A default by the Company under any one or more obligations (including,
without limitation, any office lease or pre-existing loan currently outstanding)
in an aggregate monetary amount in excess of $100,000 for more than 90 calendar
days after the due date, unless the Company is contesting the validity of such
obligation in good faith and has segregated cash funds equal to not less than
one-half of the contested amount; or

 

(i) Any material representation or warranty of the Company made in the Agreement
which is false or misleading in any material respect as of the Execution Date,
except to the extent such representation or warranty is made as of a different
date in which case such representation or warranty shall have been false or
misleading in any material respect as of such date.

 

6.2 Remedies. Upon the occurrence of an Event of Default under Section 6.1
hereof in addition to the remedy set forth in Section 7 of the Note, at the
option and upon the declaration of the Lender, the entire unpaid principal and
accrued and unpaid interest on the Note shall, without presentment, demand,
protest, or notice of any kind, all of which are hereby expressly waived, be
forthwith due and payable, and the Lender may, immediately and without
expiration of any period of grace, enforce payment of all amounts due and owing
under the Note and exercise any and all other remedies granted at law, in equity
or otherwise.

 

7. Miscellaneous.

 

7.1 Successors and Assigns. Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective successors and assigns of the parties. Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.

 

7.2 Governing Law. This Agreement and the Notes shall be governed by and
construed under the laws of the State of California as applied to agreements
among California residents, made and to be performed entirely within the State
of California. The Lender hereby expressly consents to the exclusive
jurisdiction of the state and federal courts situated in the City of San Jose,
County of Santa Clara in the State of California for all actions arising out of,
or relating to this Agreement, and irrevocably waives the defense of
inconvenient forum to the maintenance of such action or proceeding.

 

7.3 Execution. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party execution (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

 

 

 

 

7.4 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

7.5 Notices. All notices and other communications given or made pursuant hereto
shall be in writing and shall be deemed effectively given: (i) upon personal
delivery to the party to be notified; (ii) when sent by confirmed electronic
mail or facsimile if sent during normal business hours of the recipient, if not
so confirmed, then on the next business day; (iii) five (5) days after having
been sent by registered or certified mail, return receipt requested, postage
prepaid; or (iv) one (1) day after deposit with a nationally recognized
overnight courier, specifying next day delivery, with written verification of
receipt. All communications shall be sent to the respective parties at the
addresses set forth on the signature page hereto (or at such other addresses as
shall be specified by notice given in accordance with this Section 7.5).

 

7.6 Expenses. If any action at law or in equity is necessary to enforce or
interpret the terms of this Agreement, the prevailing party shall be entitled to
reasonable attorneys’ fees, costs and necessary disbursements in addition to any
other relief to which such party may be entitled. Each party hereto shall pay
all costs and expenses that it incurs with respect to the negotiation,
execution, delivery and performance of this Agreement.

 

7.7 Entire Agreement; Amendments and Waivers. This Agreement and the Note and
the other documents delivered pursuant hereto constitute the full and entire
understanding and agreement between the parties with regard to the subjects
hereof and thereof. Any term of this Agreement or the Note may be amended and
the observance of any term of this Agreement or the Note may be waived (either
generally or in a particular instance and either retroactively or
prospectively), with the written consent of the Company and the Lender. Any
waiver or amendment effected in accordance with this Section shall be binding
upon each party to this Agreement and any future holder of the Note.

 

7.8 Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of this Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

 

7.9 Acknowledgement. In order to avoid doubt, it is acknowledged that the Lender
shall be entitled to the benefit of all adjustments in the number of shares of
Common Stock of the Company issuable as a result of any splits,
recapitalizations, combinations or other similar transaction affecting the
Company’s common stock that occur prior to the conversion of the Note.

 

 

 

 

7.10 Indemnity; Costs, Expenses and Attorneys’ Fees. The Company shall indemnify
and hold the Lender harmless from any loss, cost, liability and legal or other
expense, including attorneys’ fees of the Lender’s counsel, which the Lender may
directly or indirectly suffer or incur by reason of the failure of the Company
to perform any of its obligations under this Agreement, the Note, any agreement
executed in connection herewith or therewith, any grant of or exercise of
remedies with respect to any collateral at any time securing any obligations
evidenced by this Agreement or the Note, or the Lender’s execution or
performance of this Agreement or any agreement executed in connection herewith,
provided, however, that the indemnity provided by this section shall not apply
to liabilities that the Lender may directly or indirectly suffer or incur by
reason of the Lender’s gross negligence, willful misconduct or fraud.

 

7.11 Further Assurance. From time to time, the Company shall execute and deliver
to the Lender such additional documents and shall provide such additional
information to the Lender as the Lender may reasonably require to carry out the
terms of this Agreement and the Note, and any agreements executed in connection
herewith or therewith.

 

7.12. Confidentiality. The Lender acknowledges and agrees that any information
or data it has acquired from or about the Company, not otherwise properly in the
public domain, was received in confidence. The Lender agrees not to divulge,
communicate or disclose, except as may be required by law or for the performance
of this Agreement, or use to the detriment of the Company or for the benefit of
any other person or persons, or misuse in any way, any confidential information
of the Company, including any technical, trade or business secrets of the
Company and any technical, trade or business materials that are treated by the
Company as confidential or proprietary, and confidential information obtained by
or given to the Company about or belonging to third parties.

 

[remainder of page intentionally left blank; signature page follows]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first set forth above.

 

POINTR DATA INC.   MATEON THERAPEUTICS, INC.           By: /s/ Saran Saund   By:
/s/ Vuong Trieu   Saran Saund     Vuong Trieu, CEO   (Print Name)     (Print
Name)

 

(Address for Notices and Investment Decisions)

 

960 Saratoga Avenue, Suite 206

San Jose, CA 95129

 

Note Principal: $200,000

 

Purchase Price: $200,000

 

  Closing Date: July 22nd, 2019

 

 

 

 

EXHIBIT A

 

Form of Promissory Note

 

 

 

 